Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1 – 20 are allowed.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Application claims submitted on 06/19/2020 have been fully considered. Detailed search has been conducted for independent claims 1, 9 and 17. Applicant’s submission for independent claims 1, 9 and 17 have overcome prior arts of record. The prior arts cited in PTO-892 have been found to be the closest prior arts, and the independent claims 1, 9 and 17 are therefore allowable.
The prior art US 11,290,282 B2 discloses mechanisms and methods for facilitating dynamic end-to-end integrity for data repositories in an on-demand services environment (Abstract), wherein one or more origins of a file is identified by tracing embedded multiple integrity protocols and the one or more origins are identified based on at least one of a source code or a development code associated with the file, .., wherein the one or more origins and the embedded multiple integrity protocols are locally identified and traced (claim 1). It also discloses that cryptographic signatures are generated using cryptographic keys and assigned to a metadata, wherein the one or more origins of the embedded multiple integrity protocols is based on one or more of a development code, a source code, a build and deploy system, a cryptography and protection system, a production and authentication device, a workstation, and a client computing device (claim 2). Therefore, it broadly teaches identifying one or more detected proximity identifiers associated with a source code/ diagnosis key, published by a tracing service; but lacks teaching of other limitations as recited in independent claims 1, 9 and 17.
The prior art US 2009/0325535 A1 discloses an emergency shepherd service (ESS) includes at least one communications facility configured to provide communication services to at least one communication device in a service area and a notification subsystem (abstract), wherein identification of communication devices adjacent to a periphery of an affected area 140 is shown in fig.4. Devices 130 in the periphery of the affected area 140 is unaffected, but at risk devices 405. The ESS 100 sends messages to communication devices 130 associated with an affected area 140, e.g., those devices within the affected area 140. (¶[0048]). The prior art identifies affected network devices in a facility; it does not teach generating facility exposure data for a facility, defining exposure associated with a source device at the facility, as recited in the independent claims.
The prior art US 20190373469 A1 discloses a technique for securely identifying relevant computing devices that are nearby (Abstract), wherein subsequent to the computing device establishing an initial pairing with the nearby computing device, the computing device can receive access to a device key associated with the nearby computing device. In turn, the computing device can correlate the device key to a device identifier (ID) associated with the nearby computing device (¶[0042]). This is in general a related prior art.

The prior arts of record fail to teach a method performed by a server to generate facility exposure data for a facility, the facility exposure data defining exposure associated with a source device at the facility, wherein a diagnosis key associated with the source device is published by a tracing service and is obtained at the server, as substantially described in the independent claims 1, 9 and 17. The claims further describe that the server identifies one or more detected proximity identifiers associated with the diagnosis key and one or more affected network detection devices associated with the one or more detected proximity identifiers, wherein device data for the one or more affected network devices is retrieved from a repository. The claims also state that the device data identifies the facility of the one or more affected network devices.
The limitations of the independent claims 1, 9 and 17 are not taught nor suggested by the prior arts of record. The claims are novel in terms of entirety of the claims. Claims 2 – 8 depend on claim 1; claims 10 – 16 depend on claim 9 and claims 18 – 20 depend on claim 17. Therefore, dependent claims 2 – 8, 10 – 16 and 18 – 20 are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWNAK ISLAM whose telephone number is (571) 272-8009. The examiner can normally be reached on MON - FRI 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROWNAK ISLAM/Primary Examiner, Art Unit 2474